DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/22. The arguments are found persuasive, and the restriction has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tekolste et al (US Publication No.: US 2022/0283371 A1, “Tekolste”).
Regarding Claim 1, Tekolste discloses a system (Figures 11, 12 or 13) comprising:
Optics (Figure 13B, optics 1130);
An illumination system (Figure 13B, illumination system 1300) comprising:
One or more light sources (Figure 13B, light sources 1110, 1112);
An illumination light combiner to create a color combined illumination pupil from light from the one or more light sources (Figure 13B, light combiner 1305), and to direct the color combined illumination pupil to the optics (Paragraph 0203);
A liquid crystal on silicon display panel (LCOS) to modulate the light from the optics and to direct the modulated light back to the optics (Figure 13B, LCOS display panel 1140; Paragraph 0203; Paragraph 0201);
An in-coupler to a combiner waveguide to receive the modulated light from the LCOS, after it passes through the optics (Figure 13B, in-coupler 1360, 1362, 1364);
Such that the illumination light to the LCOS and the modulated light from the LCOS panel both pass through a shared subset of the optics (Paragraph 0203). 

Regarding Claim 2, Tekolste discloses the system of claim 1, wherein the light that exits the illumination system and lands on the LCOS falls within a volume of the light that forms a limiting output pupil of the optics (Paragraphs 0198-0203). 

Regarding Claim 4, Tekolste discloses the system of claim 1, wherein the illumination light combiner comprises an illumination waveguide (Figure 13B, waveguide 1305 or Figure 12B illumination waveguide 1124).

Regarding Claim 5, Tekolste discloses the system of claim 4, wherein an out-coupler of the illumination waveguide direction the light to a projection optomechanical system (Figure 13A, out-coupler 1180; Paragraph 0206); and
The light from the LCOS passes through the illumination waveguide before entering the in-coupler of the combiner waveguide (Figure 13B, the light passes through 1305 before passing through in-coupler 1360, 1362, 1364).

Regarding Claim 6, Tekolste discloses the system of claim 4, wherein the illumination waveguide has an input portion and an output portion (Figure 13B, the input portion of the illumination waveguide corresponds to the location of the light source 1110, 1112, where the output portion corresponds to 1150 and the in-couplers 1360, 1362, 1364), and further comprising:
A turning coupler in the illumination waveguide between the input portion and the output portion, to enable a change of angles between the input portion and the output portion (Figure 13B, turning coupler 1150; Paragraph 0203).

Regarding Claim 7, Tekolste discloses the system of claim 4, wherein the illumination waveguide comprises an input portion, an output portion, and a flexible portion between the input and the output portion (Figure 12B, an input portion corresponds to light source 1110, output portion corresponds to in-coupler 1260, and flexible portion corresponds to element 1250).

Regarding Claim 10, Tekolste discloses the system of claim 4, wherein light from an out-coupler of the illumination waveguide passes through a portion of the combiner waveguide before passing through a projection optomechanical system (Figure 12B, light from out-coupler 1170 passes through combiner waveguide 1120 before passing through projection optomechanical system 210). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tekolste in view of Kuykendall, Jr. (US Patent No.: US 7,436,568 B1, “Kuykendall”).
Regarding Claim 11, Tekolste discloses the system of claim 1.
Tekolste fails to disclose that the illumination light combiner has a first out-coupler for the light having a first polarization state, and a second out-coupler for the light having a second polarization state; a first projection optomechanical system and the LCOS modulate the light having the first polarization state for display to a first eye of a user; and a second projection optomechanical system and a second combiner waveguide, for modulating the light having the second polarization state for display to a second eye of the user.
However, Kuykendall discloses a similar system where the illumination light combiner has a first out-coupler for the light having a first polarization state (Kuykendall, first out-coupler 260), and a second out-coupler for the light having a second polarization state (Kuykendall, second out-coupler 290); a first projection optomechanical system and the LCOS modulate the light having the first polarization state for display to a first eye of a user (Kuykendall, LCOS module 270, first projection optomechanical system 300); and a second projection optomechanical system and a second combiner waveguide (Kuykendall, second projection optomechanical system 310, second combiner waveguide 320), for modulating the light having the second polarization state for display to a second eye of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to a second combiner waveguide as disclosed by Kuykendall. One would have been motivated to do so for the purpose of optimizing real-time imagery for a user (Kuykendall, Column 5, l.58-Column 6, l.4).

Regarding Claim 14, Tekolste discloses the system of claim 1.
Tekolste fails to disclose an illumination light combiner comprising a waveguide including a first out-coupler to out-couple light with a first polarization, the light with the first polarization to pass through a projection optomechanical system to the LCOS, and a second out-coupler to out-couple light with a second polarization, the light with the second polarization directed through steerable display optics and a steerable display LCOS, and the in-coupler of the combiner waveguide in-coupling light with the first polarization, and the combiner waveguide including a second in-coupler to in-couple the light from the steerable display LCOS.
However, Kuykendall discloses a similar system where an illumination light combiner comprising a waveguide including a first out-coupler to out-couple light with a first polarization (Kuykendall, Figure 3, illumination light combiner 240, out-coupler 260), the light with the first polarization to pass through a projection optomechanical system to the LCOS (Kuykendall, Figure 3, LCOS 270), and a second out-coupler to out-couple light with a second polarization (Kuykendall, Figure 3, second out-coupler 290), the light with the second polarization directed through steerable display optics and a steerable display LCOS (Kuykendall, steerable display LCOS 280, steerable display optics 310), and the in-coupler of the combiner waveguide in-coupling light with the first polarization (Kuykendall, first in-coupler 330), and the combiner waveguide including a second in-coupler to in-couple the light from the steerable display LCOS (Kuykendall, second in-coupler 320). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include steerable optics as disclosed by Kuykendall. One would have been motivated to do so for the purpose of optimizing real-time imagery for a user (Kuykendall, Column 5, l.58-Column 6, l.4).

Claims 13, 21-24, 27-29, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tekolste in view of Myhre et al (US Publication No.: US 2022/0004009 A1, “Myhre”).
Regarding Claim 13, Tekolste discloses the system of claim 1.
Tekolste fails to disclose a polarizing beam splitter, to split light after it passes through a projection optomechanical system; wherein light with a first polarization passes to the LCOS, and light with a second polarization is directed to a steerable optic system, the steerable optics system comprising: steerable optics, a steering element; and a steerable display LCOS; wherein light positioned by the steerable optics system returns to the polarizing beam splitter to be combined with the light with the first polarization, and is in-coupled into the combiner waveguide.
However, Myhre discloses a similar system comprising a polarizing beam splitter (Myhre, Figure 4, polarizing beam splitter 64), to split light after it passes through a projection optomechanical system (Myhre, Figure 4, projection optomechanical system 58; Paragraph 0038); wherein light with a first polarization passes to the LCOS (Myhre, Paragraph 0038), and light with a second polarization is directed to a steerable optic system, the steerable optics system (Myhre, Figure 4, steerable optics system 86)  comprising: steerable optics, a steering element; and a steerable display LCOS (Myhre, Figure 4, steerable optics 74, steering element 80, steerable display 76); wherein light positioned by the steerable optics system returns to the polarizing beam splitter to be combined with the light with the first polarization (Myhre, Paragraph 0038), and is in-coupled into the combiner waveguide (Myhre, Figure 2, in-coupler 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include a polarizing beam splitter as disclosed by Myhre. One would have been motivated to do so for the purpose of obtaining high resolution optics thereby optimizing light control within the system (Myhre, Paragraph 0038).

Regarding Claim 21, Tekolste discloses a system (Figures 11, 12 or 13) comprising:
A combiner waveguide (Figure 13B, combiner waveguide 1305);
Optics (Figure 13B, optics 1130);
An illumination system (Figure 13B, illumination system 1300) to direct a light from one or more light source to the optics (Figure 13B, light sources 1110, 1112);
A liquid crystal on silicon display panel (LCOS) to modulate the light from the optics and to direct the modulated light back to the optics (Figure 13B, LCOS display panel 1140; Paragraph 0203; Paragraph 0201);
An in-coupler to the combiner waveguide to receive the modulated light from the LCOS, after it passes through the optics (Figure 13B, in-coupler 1360, 1362, 1364);
Such that the illumination light to the LCOS and the modulated light from the LCOS panel both pass through a shared subset of the optics (Paragraph 0203). 
Tekolste fails to disclose that the light from the illumination system is directed to the optics without passing through the combiner waveguide.
However, Myhre discloses a similar system where the light from the illumination system is directed to the optics without passing through the combiner waveguide (Myhre, Figure 4, light source 50, illumination system 14A; Figure 2, illumination system 14A, combiner waveguide 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include an illumination system that does not pass through the combiner waveguide as disclosed by Myhre. One would have been motivated to do so for the purpose of obtaining high resolution optics thereby optimizing light control within the system (Myhre, Paragraph 0033).

Regarding Claim 22, Tekolste in view of Myhre discloses the system of claim 21, wherein the light that exits the illumination system and lands on the LCOS falls within a volume of the light that forms a limiting output pupil of the optics (Tekolste, Paragraphs 0198-0203).

Regarding Claim 23, Tekolste in view of Myhre discloses the system of claim 22, wherein the illumination system further comprises a reflective element, to turn light from the one or more light source into a pupil location (Tekolste, Figure 13B, reflective element 1150; Paragraph 0208).

Regarding Claim 24, Tekolste in view of Myhre discloses the system of claim 21, wherein the combiner waveguide comprises a separate waveguide for each color of the light (Figure 12B, waveguides 1120, 1122, 1124; Paragraph 0215).

Regarding Claim 27, Tekolste in view of Myhre discloses the system of claim 21.
Tekolste fails to disclose a polarizing beam splitter, to split light after it passes through a projection optomechanical system; wherein light with a first polarization passes to the LCOS, and light with a second polarization is directed to a steerable optic system, the steerable optics system comprising: steerable optics, a steering element; and a steerable display LCOS; wherein light positioned by the steerable optics system returns to the polarizing beam splitter to be combined with the light with the first polarization, and is in-coupled into the combiner waveguide.
However, Myhre discloses a similar system comprising a polarizing beam splitter (Myhre, Figure 4, polarizing beam splitter 64), to split light after it passes through a projection optomechanical system (Myhre, Figure 4, projection optomechanical system 58; Paragraph 0038); wherein light with a first polarization passes to the LCOS (Myhre, Paragraph 0038), and light with a second polarization is directed to a steerable optic system, the steerable optics system (Myhre, Figure 4, steerable optics system 86)  comprising: steerable optics, a steering element; and a steerable display LCOS (Myhre, Figure 4, steerable optics 74, steering element 80, steerable display 76); wherein light positioned by the steerable optics system returns to the polarizing beam splitter to be combined with the light with the first polarization (Myhre, Paragraph 0038), and is in-coupled into the combiner waveguide (Myhre, Figure 2, in-coupler 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include a polarizing beam splitter as disclosed by Myhre. One would have been motivated to do so for the purpose of obtaining high resolution optics thereby optimizing light control within the system (Myhre, Paragraph 0038).

Regarding Claim 28, Tekolste in view of Myhre discloses the system of claim 21.
Tekolste fails to disclose that the illumination system further comprises: an illumination light combiner to create a color combined illumination pupil from the light, and to direct the color combined illumination pupil to the optics.
However, Myhre discloses a similar system where the illumination system further comprises: an illumination light combiner to create a color combined illumination pupil from the light, and to direct the color combined illumination pupil to the optics (Myhre, Figure 4, illumination light combiner 52; Paragraph 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include a light combiner as disclosed by Myhre. One would have been motivated to do so for the purpose of obtaining high resolution optics thereby optimizing light control within the system (Myhre, Paragraph 0038).

Regarding Claim 29, Tekolste in view of Myhre discloses the system of claim 21, further comprising: the combiner waveguide having near side and a far side, the near side of the combiner waveguide including an out-coupler to direct an image to a user (Tekolste, Figure 13B, out-coupler 1180).
Tekolste fails to disclose that the illumination system is on the near side of the combiner waveguide. 
However, Myhre discloses a similar system where the illumination system is on the near side of the combiner waveguide (Myhre, Figure 2, illumination system 14A is on near side of combiner waveguide 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include an illumination system that is on the near side of combiner waveguide as disclosed by Myhre. One would have been motivated to do so for the purpose of obtaining high resolution optics thereby optimizing light control within the system (Myhre, Paragraph 0033).

Regarding Claim 32, Tekolste in view of Myhre discloses the system of claim 21.
Tekolste fails to disclose that the illumination system comprises an illumination waveguide.
However, Myhre discloses a similar system where the illumination system comprises an illumination waveguide (Myhre, Figure 4, illumination waveguide 52; Paragraph 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include an illumination waveguide as disclosed by Myhre. One would have been motivated to do so for the purpose of obtaining high resolution optics thereby optimizing light control within the system (Myhre, Paragraph 0038).

Regarding Claim 33, Tekolste discloses a system (Figures 11, 12 or 13) comprising:
A combiner waveguide to display an image to a user, the combiner waveguide having a near side and a far side (Figure 13B, combiner waveguide 1305);
Optics (Figure 13B, optics 1130);
An illumination system (Figure 13B, illumination system 1300) to direct a light from one or more light source to the optics (Figure 13B, light sources 1110, 1112);
A liquid crystal on silicon display panel (LCOS) to modulate the light from the optics and to direct the modulated light back to the optics (Figure 13B, LCOS display panel 1140; Paragraph 0203; Paragraph 0201);
An in-coupler of the combiner waveguide to receive the modulated light from the LCOS, after it passes through the optics (Figure 13B, in-coupler 1360, 1362, 1364);
Such that the illumination light to the LCOS and the modulated light from the LCOS panel both pass through a shared subset of the optics (Paragraph 0203). 
Tekolste fails to disclose that the illumination system is positioned on the near side of the combiner waveguide
However, Myhre discloses a similar system where the illumination system is positioned on the near side of the combiner waveguide (Myhre, Figure 4, light source 50, illumination system 14A; Figure 2, illumination system 14A, combiner waveguide 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include an illumination system is on the near side of the combiner waveguide as disclosed by Myhre. One would have been motivated to do so for the purpose of obtaining high resolution optics thereby optimizing light control within the system (Myhre, Paragraph 0033).

Regarding Claim 34, Tekolste in view of Myhre discloses the system of claim 33.
Tekolste fails to disclose that the illumination system comprises an illumination waveguide.
However, Myhre discloses a similar system where the illumination system comprises an illumination waveguide (Myhre, Figure 4, illumination waveguide 52; Paragraph 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include an illumination waveguide as disclosed by Myhre. One would have been motivated to do so for the purpose of obtaining high resolution optics thereby optimizing light control within the system (Myhre, Paragraph 0038).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tekolste in view of Myhre in further view of Kuykendall.
Regarding Claim 25, Tekolste in view of Myhre discloses the system of claim 21. 
Tekolste fails to disclose that a first projection optomechanical system and the LCOS modulate the light having a first polarization state for display to a first eye of a user; and a second projection optomechanical system and a second combiner waveguide, for modulating the light having a second polarization state for display to a second eye of the user.
However, Kuykendall discloses a similar system comprising a first projection optomechanical system and the LCOS modulate the light having a first polarization state for display to a first eye of a user (Kuykendall, LCOS module 270, first projection optomechanical system 300); and a second projection optomechanical system and a second combiner waveguide (Kuykendall, second projection optomechanical system 310, second combiner waveguide 320), for modulating the light having a second polarization state for display to a second eye of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to a second combiner waveguide as disclosed by Kuykendall. One would have been motivated to do so for the purpose of optimizing real-time imagery for a user (Kuykendall, Column 5, l.58-Column 6, l.4).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tekolste in view of Myhre in further view of Woods (US Publication No.: US 2020/0341281 A1).
Regarding Claim 26, Tekolste in view of Myhre discloses the system of claim 21.
Tekolste fails to disclose that a projection optomechanical system comprises: a polarizing beam splitter; and two mirrors, each of the mirrors having an associated quarter-wave plate; such that when the light enters the projection optomechanical system, the light is reflected from a first mirror, passing through the quarter-wave plate twice, before impacting the LCOS.
However, Woods discloses a similar system where a projection optomechanical system comprises: a polarizing beam splitter; and two mirrors, each of the mirrors having an associated quarter-wave plate; such that when the light enters the projection optomechanical system, the light is reflected from a first mirror, passing through the quarter-wave plate twice, before impacting the LCOS (Woods, Figure 1, polarizing beam splitter 6, quarter wave-plates 14 and 24, mirrors 22 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include multiple mirrors as disclosed by Woods. One would have been motivated to do so for the purpose of collimating light and optimizing light transmittance throughout the system (Woods, Paragraphs 0025-0026).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tekolste in view of Myhre in further view of Osterhout et al (US Publication No.: US 2014/0063054 A1, “Osterhout”).
Regarding Claim 30, Tekolste in view of Myhre discloses the system of claim 21, wherein the illumination system, a projection optomechanical system, and the LCOS display panel comprise a light engine (Tekolste, Figure 13B, where the light engine may consist of illumination system 1110/1112, LCOS display panel 1140, projection optomechanical system 1130/1150), and the combiner waveguide is part of a lens of smart glasses (Tekolste, Figure 13B and Figure 9D, combiner waveguide 1305 is part of the lens 70 of smart glasses).
Tekolste fails to disclose that the system further comprises hinges on arms of the smart glasses to fold the arms without exerting force on an enclosure protecting the light engine located at the hinges.
However, Osterhout discloses a similar system comprising hinges on arms of the smart glasses to fold the arms without exerting force on an enclosure protecting the light engine located at the hinges (Osterhout, Figure 1, light engine 108 is disposed just behind the hinge; Paragraph 0286). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include a hinge as disclosed by Osterhout. One would have been motivated to dos so for the purpose of protecting the light engine while optimizing the design of the glasses (Osterhout, Paragraph 0286).

Regarding Claim 31, Tekolste in view of Myhre and Osterhout discloses the system of claim 30.
Tekolste fails to disclose a first hinge attached to a lens rim, to provide fitting flexibility, and a second hinge at which the arms are folded.
However, Osterhout discloses a similar system comprising a first hinge attached to a lens rim, to provide fitting flexibility, and a second hinge at which the arms are folded (Osterhout, Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Tekolste to include a hinge as disclosed by Osterhout. One would have been motivated to dos so for the purpose of protecting the light engine while optimizing the design of the glasses (Osterhout, Paragraph 0286).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871